Citation Nr: 9905967	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-20 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1975 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.

The Board notes that the veteran also filed a timely notice 
of disagreement (NOD) with the RO's January 1995 denial of 
his claims for service connection for a heart condition, 
hypertension, and sleep apnea.  However, it does not appear 
that a timely substantive appeal was ever filed to perfect an 
appeal to the Board as to these issues.  

The Board observes that in a recent precedent opinion, the 
United States Court of Veterans Appeals (Court) stated that 
while it was proper for the Board to assess its jurisdiction 
over claims purportedly on appeal before it, procedural 
fairness dictated that, ional issue.  Marsh v. 
West, 11 Vet. App. 468, 471 (1998).  The Board determines 
that while the instant case involves the issue of the 
timeliness of a substantive appeal, rather than the 
timeliness of an NOD, the same rationale would apply.  
Therefore, the Board refers back to the RO the issue of the 
timeliness of the appeal of its denial of service connection 
for a heart condition, hypertension, and sleep apnea.  The RO 
should determine whether a timely appeal has been filed to 
any of these issues and, if not, the RO should then notify 
the veteran of its decision and apprise him of his appellate 
rights.




REMAND

In general, in order to establish service connection for a 
claimed disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Service connection 
for post-traumatic stress disorder (PTSD) requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Under the new Cohen criteria, the veteran has met his burden 
of submitting a well-grounded PTSD claim because he has 
submitted medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of a diagnosis by a VA 
physician.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); and King v. Brown, 5 Vet. 
App. 19, 21 (1993).  Because the claim is well grounded, the 
VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1996); EF v. Derwinski, 1 Vet. 
App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 (1990).

In reviewing the veteran's claim, the Board observes that the 
veteran's claimed inservice stressors all relate to incidents 
in which he was allegedly involved while serving in the Air 
Force military police while stationed in the Philippines.  
Specifically, the veteran has described three discrete 
stressful incidents.  

First, the veteran states that while stationed at Clark Air 
Base in the Philippines, he was temporarily assigned to Camp 
O'Donnel Air Base in 1976, and charged with the task of 
providing security for the Crow Valley Gunnery Range.  He 
alleges that during that year, the air base was taken over by 
approximately 15 heavily-armed Philippine Constabulary, and 
that the leader of this group held a loaded gun to the 
veteran's head for 30 minutes before the situation was 
resolved.  

Second, the veteran states that while stationed at Tri-Agency 
Patrol Headquarters in Angeles City from 1980 to 1983, he was 
assigned to deal with various violent incidents in town, 
including suicides and murders.  He specifically recollected 
being called to investigate a triple homicide in which two 
victims were found bound with their throats slashed, and a 
third victim was found stabbed to death.

Finally, the veteran also states that when he was stationed 
at Camp John Hay Air Station in the Philippines, he was 
involved in a rescue operation at a fire at the Pines Hotel.  
He alleged that approximately 200 World War II veterans and 
their wives were staying there, and that 32 or 33 people were 
killed.  He described a particularly stressful situation in 
which he and other rescuers were unable to pull apart the 
bodies of a "totally burned" couple who had been clutching 
each other at the time of their deaths.  A specific date was 
not provided for this incident, although it appears to be 
sometime after 1983.

The Board determines that, in order to assist the veteran in 
his claim, the RO should attempt to verify these claimed 
stressors.  Since some of the incidents apparently took place 
off base, the veteran himself may have maintained public 
documentation of the events, such as newspaper clippings, or 
private documentation, such as letters written to friends and 
family at the time.  In addition, since the veteran may have 
received awards or certificates for his actions during these 
events, copies of his service personnel records could reflect 
his participation in these events.  In addition, it is 
possible that records maintained by the Air Force, or by 
Clark Air Base itself, could document these alleged 
incidents.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he submit copies of any 
documentation in his possession that 
could serve to document his participation 
in his claimed stressors, such as 
military awards or certificates, 
newspaper clippings, or letters written 
at 
the time of these events.  Any such 
documentation submitted should be 
associated with the veteran's claims 
file.

2.  The RO should also contact the 
National Personnel Records Center and 
request copies of the veteran's service 
personnel records.  Copies of any records 
located should then be associated with 
the claims file.  If the search for these 
records is unsuccessful, documentation to 
that effect should be placed in the 
claims folder.

3.  In addition, the RO should effect a 
search for documentation of the veteran's 
claimed stressors from other potential 
sources, as deemed appropriate, to 
potentially include any or all of the 
following sources:

a) The United States Armed Services 
Center for Research of Unit Records 
(USASCRUR);
	b) The United States Air Force;
	c) The Air Force Office of Special 
Investigations; 
	d) The base records from Clark Air 
Force Base.

If any of the contacted sources indicates 
that additional information from the 
veteran is necessary in order to conduct 
a comprehensive search, the RO should 
ensure that the veteran is contacted and 
requested to provide such information.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of the 
veteran's entitlement to service 
connection for PTSD.  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and be afforded the applicable 
time to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 6 -


